J-S49013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HERBERT HENNIGAN                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

PROGRESSIVE CASUALTY INSURANCE
COMPANY

                            Appellant                 No. 3570 EDA 2015


                    Appeal from the Order October 20, 2015
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 140305646


BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                           FILED AUGUST 05, 2016

        Appellant, Progressive Casualty Insurance Company (“Progressive”),

appeals from the order entered in the Court of Common Pleas of

Philadelphia, which denied its petition to open/strike the $25,000 judgment

entered in favor of Herbert Hennigan (“Hennigan”). We affirm.

        The relevant factual and procedural history is as follows. Hennigan

initiated this action by filing a complaint seeking underinsured motorist

benefits from Progressive. In the complaint, Hennigan averred that he was

injured in a motor vehicle accident due to the negligence of David

Luchsinger, Sr. Hennigan further alleged that although his claim against

Luchsinger settled for Luchsinger’s liability policy limit of $25,000, that sum
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S49013-16



was far below the value of his actual damages. Progressive subsequently

filed an answer with new matter, in which it asserted that it was entitled to a

reduction   and/or   molding   of   any   verdict   in   order   to   account   for

compensation already received by Hennigan.

      This dispute was subject to compulsory arbitration. On December 22,

2014, the arbitrators entered a $25,000 award in favor of Hennigan and

against Progressive. Importantly, the arbitrators had no knowledge of the

$25,000 Luchsinger settlement. Thereafter, Progressive requested that

Hennigan stipulate to reducing the arbitration award from $25,000 to $0, on

the basis that the award was subject to molding and Progressive was

entitled to a third-party settlement credit of $25,000. Hennigan refused to

execute the stipulation. Neither party appealed the arbitrators’ award.

      On September 3, 2015, Hennigan filed a “Praecipe to Enter Judgment

on Award of the Arbitrators.” On that same day, the trial court granted

Hennigan’s petition and entered judgment against Progressive for the full

arbitration award amount of $25,000. On September 16, 2015, Progressive

filed a petition to open/strike the judgment, in which it asserted that the

$25,000 arbitration award represented the “gross award” due to Hennigan.

See Petition to Open/Strike Judgment, 9/16/15, at 3. Thus, Progressive

maintained that the arbitration award should have been molded to $0 in

order to account for the $25,000 that Hennigan received from the

Luchsinger settlement. See id. The trial court denied Progressive’s petition,




                                     -2-
J-S49013-16



as well as its subsequent motion for reconsideration. This timely appeal

followed.

      On appeal, Progressive argues that the trial court erred in denying its

petition to open/strike the judgment. Specifically, Progressive asserts that

the arbitration award should have been molded so that Progressive received

credit for the $25,000 that Hennigan received from the Luchsinger

settlement. See Appellant’s Brief, at 10. Progressive alleges that the

arbitration award represented the total damages due to Hennigan, not the

amount due to him in underinsured motorist benefits. See id., at 10-11. On

that basis, Progressive contends that Hennigan should not be permitted to

recover twice for the same injury. See id.

      The procedure for taking an appeal from a compulsory arbitration

award is clear. The only recourse for a party challenging a compulsory

arbitration award is to file an appeal for a trial de novo with the Court of

Common Pleas. See 42 Pa.C.S.A. § 7361(d); Lough v. Spring, 556 A.2d
441, 442 (Pa. Super. 1989). The only exception to this procedure is that a

court may mold an award where the record discloses obvious errors in either

the mathematics or language of the award. See Pa.R.C.P. 1307(d). This

rule, however, is aimed only at the correction of patent errors that do not go

to the substance and merits of the award. See Lough, 556 A.2d at 443.

      A party challenging a compulsory arbitration award must file an appeal

within 30 days of the date when the award becomes final. See Pa.R.C.P.

1308(a)(1). “[A] compulsory arbitration award becomes final and appealable

                                    -3-
J-S49013-16



after the arbitrators forward the award to the prothonotary and the award is

entered on the docket pursuant to 42 Pa.C.S.A. § 7361(d).” Stivers

Temporary Personnel, Inc. v. Brown, 789 A.2d 292, 293 (Pa. Super.

2001).

       In the instant case, the prothonotary entered the compulsory

arbitration award on the docket on December 23, 2014, after providing

notice to the parties. On that date, the award took the force and effect of a

final judgment. See id. Thus, from that point forward, the only avenue for

Progressive to challenge the award was to appeal to the Court of Common

Pleas for a trial de novo within 30 days. See Pa.R.C.P. 1308(a)(1); Lough,
556 A.2d at 442. Progressive never filed a petition for a trial de novo.

Instead, on September 16, 2015, Progressive filed a petition to open/strike

the judgment.

       Clearly, Progressive failed to follow the proper appeal procedure when

it filed a petition to open/strike the judgment, instead of seeking a trial de

novo. For that reason alone, Progressive’s appeal must fail.1 We further note

that the limited exception under Pa.R.C.P. 1307(d) is inapplicable because

Progressive did not ask the court to correct a simple typographical or

mathematical error in the arbitration award. Instead, it petitioned the court
____________________________________________


1
  Even if Progressive had instead filed an appeal for a trial de novo, its
petition was untimely, as it was filed well past the 30-day appeal period set
forth in Pa.R.C.P. 1308(a)(1). Consequently, the trial court would not have
had jurisdiction to consider it.



                                           -4-
J-S49013-16



to reduce the judgment against it to $0. Because such relief involves a

substantive change to the award, it is not the type of relief available under

Pa.R.C.P. 1307.

      Based on the foregoing, we conclude that the trial court properly

denied Hennigan’s petition to open/strike the judgment. Accordingly, we

affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2016




                                    -5-
J-S49013-16




              -6-